Opinion by
Mr. Justice Roberts,
We have considered and rejected the principal contentions advanced on this appeal on three previous oc*609casions. See Commonwealth v. Bolish, 391 Pa. 550, 138 A. 2d 447 (1958); Commonwealth ex rel. Bolish v. Banmiller, 396 Pa. 129, 151 A. 2d 480 (1959); Commonwealth ex rel. Bolish v. Rundle, 413 Pa. 512, 198 A. 2d 311 (1964). Nothing has been called to our attention which would justify a reconsideration of our previous dispositions.
Appellant, for the first time, also advances the contention that the introduction at trial of his prior record, under the pre-Split Verdict Act practice, deprived him of due process and invalidates his conviction. Our examination of the record convinces us that the convictions introduced were neither quantitatively nor qualitatively sufficient to constitute a denial of due process. Of. Commonwealth ex rel. Marino v. Myers, 419 Pa. 448, 214 A. 2d 491 (1965); Commonwealth ex rel. Gist v. Rundle, 419 Pa. 458, 214 A. 2d 496 (1965).
We have considered the other contentions advanced and find them devoid of merit.
Order affirmed.
Mr. Justice Cohen and Mr. Justice Eagen took no part in the consideration or decision of this case.